DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi on 5/6/2021.
IN THE CLAIMS as filed 4/30/2021:
In Claim 1, between lines 6 and 7, add the following limitation (including line indentation):
--	a plurality of pushrods at least partially disposed within the base and configured to be pressed by the grip during operation of the grip, each of the plurality of pushrods includes a respective axial center axis disposed obliquely relative to an upper surface of the base;--
In Claim 4, line 4, replace the limitation “the bottom surface” with --the open bottom surface--.
In Claim 6, line 2, replace the limitation “a plurality of pushrods” with --the plurality of pushrods are--.
In Claim 6, line 7, replace the limitation “a respective longitudinal direction” with --the respective axial center axis--.
In Claim 6, lines 13-14, replace the limitation “toward the respective longitudinal direction of one of the plurality of pushrods” with --along the respective axial center axis of the at least one of the plurality of pushrods--.
In Claim 6, line 15, replace the limitation “the one of the plurality of pushrods” with --the at least one of the plurality of pushrods--.
In Claim 7, line 4, replace the limitation “the bottom surface” with --the open bottom surface--.
In Claim 8, line 1, replace the limitation “An operation device” with --The operation device--.
In Claim 13, line 2, delete the limitation “wherein a rotation fulcrum of the grip is positioned inside the grip,”.
 In Claim 14, line 2, replace the limitation “a plurality of pushrods” with --the plurality of pushrods are--.
In Claim 14, line 7, replace the limitation “a respective longitudinal direction” with --the respective axial center axis--.
In Claim 14, lines 14-15, replace the limitation “toward respective longitudinal direction of one of the plurality of pushrods” with --along the respective axial center axis of the at least one of the plurality of pushrods--.
In Claim 14, lines 15-16, replace the limitation “the one of the plurality of pushrods” with --the at least one of the plurality of pushrods--.
In Claim 18, line 1, replace the limitation “An operation device” with --The operation device--.
In Claim 18, line 7, replace the limitation “a grip” with --the grip--.
In Claim 19, line 1, replace the limitation “An operation device” with --The operation device--.
In Claim 19, line 6, replace the limitation “a grip” with --the grip--.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1, 9, 16, and 17.
Re 1 as filed 4/30/2021, Bandera discloses: an operation device comprising: a grip (102) to be grasped by an operator, the grip having a hollow shape with an open bottom surface; a supporting portion (fig 2) housed inside the grip to support the grip and allowing the grip to be turned (about 126, 122 or 128) in an arbitrary turning direction; a base (108) to which the supporting portion is attached; and a boot (shown below as “BOOT”) including an upper portion attached around the open bottom 


    PNG
    media_image1.png
    878
    572
    media_image1.png
    Greyscale

	Bandera does not disclose: a plurality of pushrods at least partially disposed within the base and configured to be pressed by the grip during operation of the grip, each of the plurality of pushrods includes a respective axial center axis disposed obliquely relative to an upper surface of the base, as proposed above.
	Hori (US 6,328,127) teaches: a plurality of pushrods (fig 14, 2/4) at least partially disposed within the base and configured to be pressed by the grip during operation of 
	Jung (US 2015/0354175) is the closest prior art to Claims 9, 16, and 17, however, Jung does not disclose: that the base has a first pin hole penetrating across the fitting hole and a second pin hole communicated with the first pin hole as required by Claim 9 (fitting hole is hole in base that receives 2 which does not have additional pin holes across fitting hole); that the first and second contacting surfaces have a curved surface shape while the third and fourth contacting surfaces have a flat surface as required by Claim 16 (all contacting surfaces have same shape within Jung); the first, second, third, and fourth shaft members as required by Claim 17 (Jung only discloses two shaft members connecting the first and second yokes).
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        

/RICHARD W RIDLEY/           Supervisory Patent Examiner, Art Unit 3656